Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 1 of 8




                     Exhibit E


  REDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 2 of 8




                               1
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 3 of 8




                               2
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 4 of 8




                               3
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 5 of 8
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 6 of 8




                               5
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 7 of 8
Case 5:21-mc-80171-VKD Document 11-14 Filed 07/21/21 Page 8 of 8




                               7
